Citation Nr: 1819835	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-05 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for an acquired psychological disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO). In November 2014 and April 2017, different Veterans Law Judges remanded these issues; the case has since been assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Previous Board remands focused primarily on verifying the Veteran's reported stressor of being assigned to a "conflict" in North Africa. See March 2010 statement. It is now confirmed that the Veteran's Navy ship, the U.S.S. Chilton, did in fact go to Libya while the Veteran was stationed aboard it, and during that time underwent combined landing exercises with British Forces. See June 2017 National Archives and Records Administration (NARA) letter. While this is not "conflict," it is the simulation of conflict; thus, at this time, the Board considers the Veteran's stressor verified. 

The Veteran also has discussed that he had panic attacks from deck guns and anti-aircraft guns while aboard the U.S.S. Chilton. See March 2010 statement. It has now been confirmed that the ship engaged in "gunnery exercises" while in the Mediterranean while the Veteran was aboard it. See June 2017 NARA letter. Therefore, that stressor is also considered verified at this time.

The record reflects that the Veteran had psychological issues prior to his military service. See, e.g., February 2010 statement. However, a January 2018 VA examiner opined that it would be speculation to opine as to whether any mental health symptoms or disorders clearly and unmistakably existed prior to the Veteran's military service without review of substantial additional evidence, such as pre-military evaluations. See January 2018 VA medical opinion [the Board notes that the examiner stated there was an in-person examination, but there is no additional record of interviewing the Veteran and the original examination request was for an opinion based only on review of the record]. The Veteran's enlistment medical examination does not reflect any psychological disability. See October 1965 service treatment records (STRs). Accordingly, at this time, the Board will presume that the Veteran did not have a psychological disability prior to his military service.

The Veteran last underwent a VA examination in September 2015. The examiner diagnosed PTSD and major depression (sedative, hypnotic, or anxiolytic use disorder and cannabis disorder were both described as in remission). He discussed that the Veteran had serious childhood trauma, and opined that it was not at least as likely as not that the Veteran's military stressors of "difficulty with authority, the rigid ways of the Navy, and fears of going to Vietnam" significantly exacerbated his already existing symptoms. In a September 2015 email addendum, the examiner stated it was also not at least as likely as not that the Veteran's depression symptoms were exacerbated by his military service. 

The September 2015 VA examination is inadequate because it does not discuss the Veteran's verified stressors of simulated conflict in North Africa and being in proximity to gunnery exercises aboard the U.S.S. Chilton. Additionally, the VA examiner did not provide a rationale relating to the cause of the Veteran's depression. Lastly, the Veteran has been diagnosed with anxiety and bipolar disorder during the appeal period, see May 2011 VA treatment records, which was not discussed by the VA examiner. As a result, a new VA examination-where the Veteran is presumed to have been sound upon entering active duty-is necessary. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lastly, although the record suggests that the Veteran's psychological disorders are due to his childhood, see, e.g., February 2010 VA treatment records, or began in approximately 1991 as the result of a car accident and imprisonment of the Veteran's daughter, see, e.g., December 2001 statement to the Social Security Administration, the VA examiner should be reminded that the Veteran's psychological disorders do not need to be solely due to his military service, but at least related to it in part. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's psychological disabilities from April 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his psychological disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his psychological disorders. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, the Veteran's psychological disorders present during the appeal period (from February 2010). The May 2011 diagnoses of anxiety and bipolar disorder must be discussed. See May 2011 VA treatment records. 

(b) For each disorder diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that the disorder was either incurred in, aggravated by, or otherwise related to the Veteran's military service. 

The examiner is requested to specifically discuss the Veteran's military stressors of (1) being in proximity of landing exercises in Libya, (2) being in proximity of gunnery exercises aboard the U.S.S. Chilton, and (3) difficulty with authority, the rigid ways of the Navy, and fears of going to Vietnam. The Veteran's non-military service stressors of childhood abuse, a 1991 car accident, and imprisonment of the Veteran's daughter should also be discussed, as necessary.

The examiner is reminded that the Veteran is presumed to have been of sound health upon entering active duty and it is not necessary that the disorder be solely due to the Veteran's military service.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).


